47 F.3d 1167
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie BREWER, Plaintiff-Appellant,v.George v. VOINOVICH, Governor;  Michael Dewine, Lt.Governor;  Reginald Wilkinson, Defendants-Appellees.
No. 94-3886.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1995.

1
Before:  KEITH and NELSON, Circuit Judges, and HORTON, District Judge.*

ORDER

2
Willie Brewer appeals the dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Brewer filed his complaint and an amended complaint in the district court alleging, inter alia, that the method by which good time is credited to Ohio prisoners discriminates against him as a parole violator serving an indefinite sentence.  Plaintiff named defendants in their official capacities and sought declaratory and injunctive relief.  Defendants moved for a judgment on the pleadings, and plaintiff responded in opposition.  The district court granted defendants' motion in part but denied the motion with respect to plaintiff's claim that Ohio's statutory good time scheme violates equal protection.


4
Thereafter, defendants filed a second motion for a judgment on the pleadings, and plaintiff again responded in opposition.  The district court granted defendants' motion and dismissed the complaint.  Subsequently, the district court granted plaintiff leave to proceed in forma pauperis on appeal.  On appeal, plaintiff reiterates his claim that Ohio's statutory good time scheme discriminates against parole violators serving indefinite sentences in violation of equal protection.


5
Upon consideration, the judgment of the district court is affirmed for the reasons stated by the district court in its opinion and order filed August 8, 1994.  Essentially, the Equal Protection Clause is not implicated in this case because plaintiff is not situated similarly to inmates serving a definite sentence under Ohio law.  See City of Cleburne v. Cleburne Living Center, Inc., 473 U.S. 432, 439 (1985).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Odell Horton, United States District Judge for the Western District of Tennessee, sitting by designation